Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 16, 2022

                                     No. 04-21-00238-CV

                                CC&T ENTERPRISES, LLC,
                                       Appellant

                                               v.

                        THE TEXAS 1031 EXCHANGE COMPANY,
                                      Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-484
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
       Appellee’s brief originally was due on January 18, 2022. Appellee has received one
extension of time until February 17, 2022 to file its brief. On February 15, 2022, appellee filed
an unopposed motion requesting a fourteen-day extension of time.

     The motion is GRANTED, and appellee is ORDERED to file its brief no later than
March 3, 2022.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court